Order, entered on April 17, 1963, denying the application of the plaintiff for a special rule preference in this action for personal injuries, unanimously reversed, on the law, on the facts and in the exercise of discretion, with $20 costs and disbursements to appellant, and preference granted, with $10 costs. Considering the nature and the extent of the injuries claimed to have resulted from the accident, and the special damages alleged to have been sustained, and in view of the medical reports presented by plaintiff on the application, there was presented a prima facie case of a “permanent or protracted disability” to warrant the granting of a preference. (See Supreme Court Bronx and New York County Rules, rule IX, subd. 3; also Flink v. Hospital for Joint Diseases, 18 A D 2d 906 and eases cited.) Concur — Botein, P. J., Valente, McNally, Eager and Bastow, JJ.